Citation Nr: 1749977	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  11-31 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969, to include combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran had requested a Board hearing via videoconference but withdrew that request in April 2017 statement.  In that statement, he indicated that he was withdrawing his "appeal" because, due to his health, he was unable to attend the hearing.  The Board finds that the Veteran's statement does not constitute a valid withdrawal because the "withdrawal" is not explicit, unambiguous and done with a full understanding of the consequences of such action.  Thus it was not effective.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Indeed, VA forwarded his appeal to Veterans of Foreign Wars, his representative, which prepared and submitted written argument on his behalf in the in the form of an October 2017 Informal Hearing Presentation (Informal).

In a November 2010 statement (dated September 2011 in the claims file), the Veteran stated that he would like to file a claim for jungle rot on both of his feet that resulted in large callouses that make it difficult for him to walk and prevent him from wearing normal shoes.  No claim for jungle rot or callouses on the feet has yet to be adjudicated by the RO.  The Board does not have jurisdiction over it, and because the Veteran's claim was filed before March 2015, the Board will refer the claim to the RO for adjudication.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right knee arthritis, left knee arthritis and degenerative disc disease of the cervical spine had its onset during the Veteran's combat service in Vietnam.


CONCLUSION OF LAW

Right knee arthritis, left knee arthritis and degenerative disc disease of the cervical spine were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In numerous statements since filing these claims in August 2009, the Veteran described the physical rigors he was subjected to while serving in combat in Vietnam, which involved numerous traumas, to include as a consequence of jumping from helicopters.  He also cited having to regularly crawl and bend while carrying heavy gear.  The Veteran reports that he has had right knee, left knee and neck problems due to his combat experiences and has had recurrent right knee, left knee and neck problems since that time.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2016), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran served in combat and right knee, left knee and neck trauma is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injuries.  In addition, the medical evidence shows that the Veteran has been diagnosed as having right knee arthritis, left knee arthritis and degenerative disc disease of the cervical spine, and he reports the onset of the conditions during combat service in Vietnam.  Further, the Board finds that he is both competent to report having these conditions during and since serving in combat in Vietnam and that his account credible.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his right knee arthritis, left knee arthritis and degenerative disc disease of the cervical spine became manifest during his combat service.  See Reeves.  In light of his in-service combat-incurred trauma, the credible history of having these disabilities since service and the diagnoses of right knee arthritis, left knee arthritis and degenerative disc disease of the cervical spine, the Board finds that service connection is warranted for each of these disabilities because they had their onset during the Veteran's combat service in Vietnam. 


ORDER

Service connection for right knee arthritis is granted.

Service connection for left knee arthritis is granted.

Service connection for degenerative disc disease of the cervical spine is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


